Title: [January 1785]
From: Adams, John Quincy
To: 



      January 1st. 1785. Saturday.
      
      
       Compliments to the Royal family at Versailles. My father carried twenty Guineas to distribute among the servants of the great folks, a tribute every minister is obliged to pay annually.
      
      

      4th.
      
      
       Paris. Varietés; at the palais Royal. Small Théatre, built in three weeks time. Le nouveau parvenu. Le palais du bon gout. L’lntendant Comédien malgré lui. Le mensonge excusable. Volange, an excellent actor for the lowest kind of Comic-plays seven or eight parts in one piece with a wonderful facility. One or two other actors, good in their way. Yet I wonder how people of any delicacy, and especially Ladies can frequent this and the other small 
        Théatres in Paris. The plays acted have seldom much wit, and almost universally are very indecent. I know not what this People would not run to; their taste seems to be entirely corrupted. The french Théatre is deserted, when those pieces, which do honour to the nation are represented, and these theatres are always crowded, though they present nothing but low buffoonery, and scrurrility. O tempora, O mores! Letters from America when we return’d. None for me.
      
      
       
        
   
   JQA most likely intended to continue his Diary on 2 Jan., but “4th.” has been written over in its place. The fourth is probably the correct date (and hence, the entry following this is incorrect), as AA in letters she wrote between 3 and 7 Jan. makes several references to letters received on 4 Jan. (See letters by her cited in note 4, below.) On the other hand, AA2 has placed these events in her diary on 3 Jan. (Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:39–40).


       
       
        
   
   Le nouveau parvenue, Paris, 1782, Le palais du bon goût, n.p., n.d., but first produced in 1785, and Le mensonge excusable, Paris, 1783, all by Charles Jacob Guillemain; La fête de campagne, ou, l’intendant comédien malgré lui (title and subtitle are sometimes reversed), Paris, 1784, by Louis Dorvigny (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   Maurice François Rochet, called Volange (Lyonnet, Dict. des comédiens françaisHenry Lyonnet, Dictionnaire des comediens français (ceux d’hier) biographie, bibliographie, iconographie ..., Paris, 1908-[1911?]; 2 vols.).


       
       
        
   
   These included at least four letters, all dated 6 Nov. 1784: Elizabeth Cranch to AA, Adams Papers (reply, 3–4 Jan., in AA, Letters, ed. CFA, 1848Letters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., p. 222–226); Royall Tyler to JA, and to AA2 (letters not found, but referred to in AA to Tyler, 4 Jan., Adams Papers); and Mary Smith Cranch to AA, Adams Papers (reply, 7 Jan., MWA).


       
      
      

      4th.
      
      
       Old Mr. Grand, and Dr. Bancroft. In the evening Mr. Chaumont and Mr. Franklin.
      
      
       
        
   
   Dr. Edward Bancroft, physician, scientist, and writer, Franklin’s confidential associate, and double agent during the Revolution (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:71–72; Julian Boyd, “Silas Deane: Death by a Kindly Teacher of Treason?” WMQWilliam and Mary Quarterly., 3d ser., 16:176–182, 319–342, 515–550 [April, July, Oct. 1959]).


       
      
      

      7th.
      
      
       Company to dine. The Abbés wrote a billet to excuse themselves.
      
      

      10th.
      
      
       Varietés. Le faux talisman, La théatromanie; Oui ou non. Poor Stuff. A good deal of genteel Company.
      
      
       
        
   
   Le faux talisman, ou, rira bien qui rira le dernier. Paris, 1782, by Charles Jacob Guillemain; La théâtromanie. Paris, 1783, by Pierre (Baron) de La Montagne; Oui ou non, Paris, 1780, by Louis Archambault Dorvigny (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
       

      14th.
      
      
       Paris. At the post; paid 235. livres for a parcel of packets. Walk’d in the Palais Royal. Large Company. Few Ladies.
      
      

      17th.
      
      
       Paris. Italian Theatre. 1st. Representation of Alexis et Justine. Went before 5. o’clock. Could not find one place high nor low. Went to the Grands Danseurs du Roi, in a fiacre, for neither Servants nor carriage were to be found. Le trousseau d’Agnes. Le Qui-pro-quo de l’hotellerie.Rope dancing. Sophie de Brabant, Pantomime. Just such another Théatre as the Varietés. Plays just calculated to please the mob. Rope dancing, is surprizing at first sight, and pleases. Placide. Le petit Diable et la jeune Anglaise, very good. Comedy of Errors all this evening. Lost Appleton, and the Ladies. We however all met at Mr. Jefferson’s, where my father spent the Evening. Late before we got home.
      
      
       
        
   
   Alexis et Justine, Paris, 1785, by Jacques Marie Boutet de Monvel, with music by Nicolas Dezède (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   A vaudeville troupe founded by Jean Baptiste Nicolet, which performed “au fronton de” Théâtre de Nicolet on the Boulevard du Temple. These outdoor performances or “parades” were used to draw a crowd, and this company, within the theater, performed comic opera from the repertoire of the Comédie Italienne. Louis XV gave the troupe its title of the Grands Danseurs du Roi in 1772. They performed the two pieces described in note 4 (Emile Campardon, Les spectacles de la foire, 2 vols., Paris, 1877, 1:384; 2:151–152; René Héron de Villefosse, Histoire de Paris, Paris, 1950, p. 225–226; Journal de Paris, 17 Jan.; Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   A small French hackney coach.


       
       
        
   
   Le trousseau d’Agnès, ou, la veuve à marier, an unpublished parade by Alexandre Louis Bertrand Robineau Beaunoir; Le quiproquo de l’hôtellerie, Paris, 1779, by Antoine François Quétant (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   "Placide" was Alexandre Placide (1750–1812), a French ballet dancer and acrobat, who performed in London from 1780 to 1785. "Le petit Diable was probably Placide’s friend Pol; "le jeune Anglaise, likely another member of Placide’s performance troupe, has not been identified (ANB; Sylvie Chevalley, "The Death of Alexandre Placide," The South Carolina Historical Magazine, 58:63 [April 1957]).


       
      
      

      18th.
      
      
       Ambassador’s day at Versailles, every Tuesday. Mr. A. went. Alexis et Justine, succeeded very well last night at the Italians. Words, Monvel, music, de Zede, celebrated authors. Dr. Jemm dined with us. A singular Character.
      
      
       
        
   
   Possibly Guillaume Jaume, of Lyons, a friend of the Abbés Chalut and Arnoux, who advised Franklin and Col. Gabriel Johonnot on the education of their grandson and son, respectively (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 2:409; 4:64, 446).


       
      
       

      19th.
      
      
       Paris. Mr. Appleton, and Mr. Parker, went for England. Saw Mr. Waring. Breakfasted at the Hôtel de Modene. Appleton and Parker set off in the diligence, at about 12 1/2.
      
      
       
        
   
   John Parker Jr., a South Carolinian admitted to the Middle Temple in 1775 who later served in the Continental Congress (Edward Alfred Jones, American Members of the Inns of Court, London, 1924, p. 166; Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.).


       
       
        
   
   Possibly Dr. Thomas Waring, who was in Europe to complete his medical education (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 3:69, 4:100; Joseph I. Waring, The History of Medicine in South Carolina, 1670–1900, 2 vols., Columbia, S.C., 1964, 1:343).


       
      
      

      20th.
      
      
       Mlle: Remaldi, appeared last night at the Italian Comedy, for the first time, in the part of Lyse, in le jugement de Midas, and succeeded very well.
      
      
       
        
   
   By Thomas Hales, known as d’Hèle, Paris, 1778, with music by André Grétry (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      21st.
      
      
       Paris. Dined at Mr. Jeffersons. Captn. Paul Jones told us the Marquis de la Fayette was arrived. Vrais Principes de la Langue Française, Synonimes François de M: l’Abbe Girard. Abdir, a new piece was announced for to day at the French Théatre, but is put off to next Wednesday. Mr. Blanchard cross’d from Dover to Calais in an air balloon, the 7th of the month, accompanied by Dr. Jefferies. They were obliged to throw over their cloathes to lighten their balloon. Mr. Blanchard met with a very flattering reception at Calais, and at Paris. He and his companion, have been applauded at the Théatres. The king has given him twelve thousand livres, and a pension of 1200 livres a year. All that has as yet been done relative to this discovery, is the work of the French. Montgolfier, Pilâtre de Rozier, and Blanchard will go down, hand in hand to Posterity.
      
      
       
        
   
   Jones was in Paris as congressional agent to recover prize money due officers and men of three ships. Shortly after his arrival in Dec. 1783, Franklin augmented Jones’ authority to include the prize money due to any American ship formerly under his command. Jones’ negotiations with the French minister of Marine concluded in Oct. 1784, but payment was long delayed (Samuel Eliot Morison, John Paul Jones: A Sailor’s Biography, Boston, 1959, p. 336–341).


       
       
        
   
   Lafayette was returning from a short, sentimental, and successful tour of the United States begun the previous August (Gottschalk, LafayetteLouis Gottschalk, Lafayette, Chicago, 1935-1950; 4 vols. [vol. 1:] Lafayette Comes to America; [vol. 2:] Lafayette Joins the American Army; [vol. 3:] Lafayette and the Close of the American Revolution; [vol. 4:] Lafayette between the American and the French Revolution (1783 -1789)., 4:83–138).


       
       
        
   
   Gabriel Girard, Synonymes françois . . . nouvelle édition . . . augmentée . . . de notes, par M. Beauzée, 2 vols., Paris, 1769, and his Les vrais principes de la langue françoise, 2 vols., Paris, 1747. These are both in JA’s library at MB. A copy of Synonymes françois, Amsterdam, 1766, with JQA’s bookplate is at MQA; there are also three copies of Les vrais principes, two in JA’s library, and another at MQA, but none bears JQA’s bookplate.


       
       
        
   
   Abdir, Paris, 1785, by Edme Louis Billardon de Sauvigny, was first produced the following Wednesday, 26 Jan., then reduced to three acts on 31 Jan., when JQA saw and described it (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Journal de Paris, 26 Jan.).


       
       
        
   
   François Blanchard (usually called Jean Pierre), the French aeronaut, and John Jeffries, the Massachusetts-born loyalist and physician to the Adamses when they later lived in London. After an initial experimental flight together on 30 Nov., Blanchard and Jeffries made their historic crossing of the Channel on 7 Jan., landing in the Forest of Guines, near Calais (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; Mary Beth Norton, “America’s First Aeronaut: Dr. John Jeffries,” History Today, 18:722–729 [Oct. 1968]; AA to Mary Smith Cranch, 25–27 Feb. 1787, MWA).


       
      
      

      25th.
      
      
       Mr. Jefferson, and Mr. Short. The Marquis de la Fayette is not arrived. Mrs. Barclay.
      
      
       
        
   
   William Short, private secretary to Jefferson in Paris from 1785 to 1789 (George Green Shackelford, “William Short, Diplomat in Revolutionary France,” Amer. Philos. Soc., Procs.American Philosophical Society, Proceedings., 102:596–612 [Dec. 1958]).


       
      
      

      26th.
      
      
       Mr. A: Paris. A Gentleman brought a Letter from Mr. Jay, which came by the Marquis de la Fayette: who will arrive this evening at Versailles.
      
      
       
        
   
   John Jay to JA, 13 Dec. 1784 (Adams Papers).


       
      
      

      27th.
      
      
       Company to dine Mr. d’Asp, and another Swedish gentleman. Mr. Setaro a Portuguese gentleman in the Evening. Mr. Williams spent the evening with us. Coll. Humphreys presented to Mr. A: a copy of his Poem address’d to the Armies of the United States. It appears very well written. The versification is in general noble, and easy. It is a recapitulation of some of the principal events that happened during the course of the late Revolution, and contains predictions concerning the future grandeur of the United States. May they be verified!
      
      
       
        
   
   Per Olof von Asp, secretary of the Swedish embassy at Paris (Svenskt Biografiskt Lexikon;Svenskt Biografiskt Lexikon, Orebro and Stockholm, 1857-[1907]; 10 vols. entry for 18 April, below).


       
       
        
   
   Jonathan Williams Jr., who joined his great-uncle Benjamin Franklin in France in 1776 and served as U.S. commercial agent at Nantes (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   “A Poem, Addressed to the Armies of the United States of America,” New Haven, 1780, repr. Paris and London, 1785 (Dexter, Yale GraduatesFranklin Bowditch Dexter, Biographical Sketches of the Graduates of Yale College, with Annals of the College History, New York, 1885-1912; 6 vols., 3:417–418). JA’s presentation copy, presumably of the Paris edition (see AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:45), has not been found.


       
       
        
   
   A red exclamation mark here was probably added after 1 Feb., when JQA began to record dates in red ink.


       
      
      

      28th.
      
      
       Paris in the Evening. French Theatre. Iphigenie en Aulide, of Racine, and l’Aveugle Clairvoyant. Though the tragedy is perhaps the best that is acted upon the Theatre, and though they had last night several of the best players, to act it, the House was not half full. Such is the present taste in this Kingdom. Brizards in Agamemnon is not I think so good as in some other parts: though it is a very disagreeable Character to support. De la Rive, in Archilles is excellent. Mlle. Saintval in Iphigenia, Mlle. Raucourt in Clytemnestra, and Mlle. Thenard in Eriphile, are good. Fleury in the small piece was, admirable. When we returned, found 3. Letters, for me. W. Warren. C. Storer. Mr. Dumas.
      
      
       
        
   
   Paris, 1674; and Paris, 1716, by Marc Antoine Legrand (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   Jean Baptiste Britard, called Brizard (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Probably Jean Mauduit de La Rive or Larive; Marie Blanche Alziari de Roquefort, called Saint-val; Françoise Clairien, called Saucerotte, but more familiarly known as Raucourt; Marie Magdalaine Claudine Chevalier Perrin, called Thenard (sameJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; Michaud, Biog. universelle;Biographie universelle, ancienne et moderne, Paris: Michaud Frères, 1811-1862; 85 vols. Lyonnet, Dict. des comédiens françaisHenry Lyonnet, Dictionnaire des comediens français (ceux d’hier) biographie, bibliographie, iconographie ..., Paris, 1908-[1911?]; 2 vols.).


       
       
        
   
   Abraham Joseph Bénard, known as Fleury, the celebrated French comedian (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Winslow Warren to JQA, 4 Jan.; C. W. F. Dumas to JQA, 21 Jan.; the third not found (both in Adams Papers).


       
      
      

      29th.
      
      
       Paris afternoon, alone. Mr. Jeffersons. He looks much afflicted. The last letters, brought him news of the death of one of his daughters: he has a great deal of Sensibility. Bought books.
      
      
       
        
   
   Jefferson received the news of the death of Lucy Elizabeth (b. 1782), his second daughter by that name, in a letter from James Currie, 20 Nov. 1784, which was received on 26 Jan., carried by Lafayette (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 6:186; 7:441, 538–539).


       
       
        
   
   None has been positively identified.


       
      
      

      30th.
      
      
       Mr. A. met Mr. Jefferson, at Paris, in the forenoon.
       31 The Marquis de la Fayette was here in the evening. He appears very well satisfied with his last voyage to America.
      
       

      31st.
      
      
       Paris in the afternoon. French Theatre. Abdir, and le Roi de Cocagne. Abdir is a new piece. This was only the 2d. Representation: ’tis the history of young Asgill, brought upon the Stage, under feigned names. G. Britain is Nangés. Vazercan is General Washington. Abdir is Asgill. The King of Persia is the King of France, who at the end of the Piece sends an Ambassador to the new Republic, requesting the pardon of Abdir. The Author has not given so much interest I think to the piece, as the Subject is susceptible of; and it is something so new, that I don’t know by what name to call it. It is not a Tragedy: for the Hero of the piece is a private person, who is known only by that even which was produced merely by chance. It is not a Comedy, for there is not a character in it, that has any thing comic in it, and the drift of the Piece, is entirely tragic. There are however a number of excellent, and very liberal sentiments. The compliments paid to the French king and nation, are not outrés. Much is said in praise of Liberty, and of the People that defended it. Even the British are treated in a very generous manner, as they always are upon the french Stages although the English upon their Theatres take every opportunity they can to ridicule and debase this Nation. Nolé in Abdir, and Madame Vestris in the mother, made as much of their parts as they could. Le Roi de Cocagne, is one of the most laughable, and most absurd pieces I ever saw; Dugazon, delivered the part of the King very well.
      
      
       
        
   
   A musical comedy by Marc Antoine Legrand, Paris, 1719, with music by the actor Jean Baptiste Maurice Quinault (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.); for Abdir, see entry for 21 Jan., note 4 (above).


       
       
        
   
   Charles Asgill, the British officer captured at Yorktown, who was selected for execution in retaliation for the hanging by American loyalists of Capt. Joshua Huddy of the New Jersey militia. His ultimate release came through the initiative of his mother, who sent an appeal for her son’s life to Vergennes, who, in turn, laid the matter before Louis XVI and his queen. So moved were they by the plea, that they directed Vergennes to write to Washington, who sent the letter to the congress, which voted for Asgill’s release (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
       
        
   
   Not identified.


       
       
        
   
   Françoise Rose Gourgaud was known on stage by her married name (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Jean Baptiste Henri Gourgaud (or Gourgault), called Dugazon, the brother of Mme. Vestris (Lyonnet, Dict. des comédiens françaisHenry Lyonnet, Dictionnaire des comediens français (ceux d’hier) biographie, bibliographie, iconographie ..., Paris, 1908-[1911?]; 2 vols.).


       
      
     